DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Application filed on 09/14/21.
Claims 1-4, 6-15, and 17-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on January 30, 2019, has been entered. Claims 1-2, 7-8, 11-13, 18, and 20 have been amended. Claims 5 and 16 have been cancelled. In light of Applicant’s amendments, the 112(b) rejections regarding claims 7-8, 18, and 20 have been overcome.





35 U.S.C. § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 11 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An apparatus, comprising:
at least one processor; and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to obtain information corresponding to a plurality of transactions of an online marketplace, each transaction comprising at least one bundle of items, wherein the information identifies (i) the items included in each bundle and (ii) a cost of each of the bundles to a customer who purchased the bundle, wherein each of the plurality of transactions comprise data of purchase timestamps;
computer readable program code configured to identify and classify, from the obtained information, attributes of the items included in the transactions, wherein the attributes comprises at least one physical attribute of each of the items included within the transactions, wherein the identifying comprises identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle;
computer readable program code configured to determine, from the obtained information, a cost individually attributable to the items included in each of the bundles of the transactions, wherein a total cost of the items within a given bundle is different than a summation of a cost of individual items within the given bundle, wherein the determining comprises determining an individually attributable cost for a given item by identifying different transactions including the given item and correlating costs corresponding to the different transactions;
computer readable program code configured to identify, from the obtained information, correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item;
computer readable program code configured to generate at least one bundle of items using the identified attributes of the individual items, each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items and (ii) an identified perceived value of the bundle to the customer, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a maximum price of each item included within the at least one bundle, a minimum price of each item included within the at least one bundle, a number of items included within the at least one bundle, attributes related to items included within the at least one bundle, and a function to be used for the generating the at least one bundle; and
computer readable program code configured to provide a recommendation to the customer on the online marketplace, wherein the providing comprises displaying a bundle of individual items selected from the generated at least one bundle of items and a price for the bundle of individual items to the customer on a webpage corresponding to the online marketplace on a display device, wherein the bundle of individual items is unique to the customer and is determined based in part upon a profile of the customer.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and marketplace is online and the bundle is displayed on a webpage of the online marketplace on a display device, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the computerized language, “online marketplace”, and “on a webpage corresponding to the online marketplace on a display device”, the steps of “obtain”, “identify and classify”, “determine”, “identify”, “generate”, and “provide” in the context of this claim encompasses sales activities and behaviors.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
An apparatus, comprising:
at least one processor; and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to obtain information corresponding to a plurality of transactions of an online marketplace, each transaction comprising at least one bundle of items, wherein the information identifies (i) the items included in each bundle and (ii) a cost of each of the bundles to a customer who purchased the bundle, wherein each of the plurality of transactions comprise data of purchase timestamps;
computer readable program code configured to identify and classify, from the obtained information, attributes of the items included in the transactions, wherein the attributes comprises at least one physical attribute of each of the items included within the transactions, wherein the identifying comprises identifying, utilizing the at least one physical attribute of each of the items within each of the bundles, a co-occurrence of items within each of the bundles and determining if the at least one physical attribute of one item within a given bundle influences the co-occurrence of another item within the given bundle;
computer readable program code configured to determine
computer readable program code configured to identify, from the obtained information, correlation between purchasing of one item and purchasing of a second item based upon an identified dependency of the one item and the second item;
computer readable program code configured to generate at least one bundle of items using the identified attributes of the individual items, each of the generated bundles having (i) an identified cost of the bundle to a customer derived from the determined cost of individual items and (ii) an identified perceived value of the bundle to the customer, wherein the generating is performed in view of at least one parameter that constrains an attribute of the resulting generated at least one bundle of items, wherein identifying the cost of the bundle comprises employing a mathematical function to combine the costs of the individual items within the bundle, wherein the at least one parameter comprises at least one parameter selected from a group consisting of: a maximum price of each item included within the at least one bundle, a minimum price of each item included within the at least one bundle, a number of items included within the at least one bundle, attributes related to items included within the at least one bundle, and a function to be used for the generating the at least one bundle; and
computer readable program code configured to provide a recommendation to the customer on the online marketplace, wherein the providing comprises displaying a bundle of individual items selected from the generated at least one bundle of items and a price for the bundle of individual items to the customer on a webpage corresponding to the online marketplace on a display device, wherein the bundle of individual items is unique to the customer and is determined based in part upon a profile of the customer.


The additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an apparatus, processor, computer readable storage medium having computer readable program code, online marketplace, webpage, and display device, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the providing a recommendation by displaying a bundle is done on a website, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or 
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 11, taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. obtain information corresponding to a plurality of transactions, displaying a bundle of individual items) see Symantec, TLI Communications, OIP Techs

Therefore, claim 11 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. 
Claim 12 is a computer program product reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. 
Claim 20 is a method reciting similar functions as claim 11, and does not qualify as eligible subject matter for similar reasons. 
Claims 2-4 and 6-10 are dependencies of claim 1 and claims 13-15 and 17-19 are dependencies of claim 12. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the identified dependency of the one item on another item within the given bundle is determined using a sliding time window on the date of purchase timestamps to identify the correlation between the purchasing of the one item and the purchasing of the second item (sales activity/behavior, additional element generally links the abstract idea to a particular technological environment thus does not integrate the abstract idea into a practical application)

wherein the perceived value of the one item within the generated bundle is dependent on the perceived value of the second item within the generated bundle, wherein the dependency is identified from the sliding time window (sales activity/behavior, additional element generally links the abstract idea to a particular technological environment thus does not integrate the abstract idea into a practical application)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim 

Allowable Subject Matter
            The claims are allowable over prior art for the reasons stated in the office action dated on June 14, 2021.

Response to Arguments
Applicant's arguments filed 09/14/21 have been fully considered.

35 U.S.C. § 101
	Applicant argues the claims are not directed to an abstract idea but “are directed toward a system that allows for a system to have access to past user transaction data to be used in the future and permits the use of mathematical functions to provide bundles for specific people”; however the Examiner disagrees. Applicant further asserts “the system, utilizes an algorithm for receiving historical information, mining attributes…, to generate bundles” and there is “no human behavior or management of humans at all within the claims”. As identified in the 2019 PEG, the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas encompasses commercial interactions including sales activities/behaviors. Utilizing an algorithm to receive historical information and mine attributes to generate bundle recommendations for a particular person falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas because it is a sales activity and behavior to provide recommendations for purchase. In addition, the October 2019: Patent Eligibility Guidance Update states that the subgroupings under “Certain Methods of Organizing Human Activity” encompass both activity 

	Applicant argues “the claims integrate the judicial exception into a practical application…specifically, an application of generating bundles based upon user transaction history to determine the cost of a bundle and further provide recommendations associated with the items within a bundle”; however the Examiner disagrees. Utilizing user transaction history to determine the cost of a bundle and provide recommendations merely further limits the abstract idea. Furthermore, as stated in the 2019 PEG, “examiners evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception” and “when the exception is so integrated, then the claim is not directed to a judicial exception”. As shown above in the current office action, the Examiner has identified the additional elements of the claim to be a processor, computer readable storage medium, computer readable program code, online marketplace, webpage, display device, and a sliding time window. The recitation of the additional elements amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Applicant’s specification recites in paragraph [0015] that the claimed invention may be performed using a server computer, a client computer, etc. may be used to implement the claimed invention, and therefore shows no indication that the claimed additional elements are anything more than a generic computer performing generic computer functions to implement the abstract idea. Furthermore, the additional elements are merely applied to the abstract idea and using a computer as a tool to perform the abstract idea and further defining the field of use of the abstract 
	Applicant further asserts “the Office is not to take into account what is well-understood, routine, conventional activity in making ‘an improvement’ determination under Step 2A…the Office incorrectly performs this analysis”; however the Examiner disagrees. The examiner indicated that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Similar to the limitations of Alice Corp. Pty. Ltd. V. CLS Bank Int’l, Gottschalk v. Benson, and Versata Dev. Group, Inc. v. SAP Am., Inc., the claims merely recite the abstract idea of a commercial interaction being applied on a general purpose computer.  See MPEP 2106.05(f)(2). The recited additional elements, even when considered as an ordered combination, do not provide a non-conventional or non-generic arrangement, and therefore, do not add anything that is not already present when they are considered individually. Therefore the Examiner maintains the rejection. 

	Applicant argues under Step 2B, “the claims amount to an inventive concept”; however the Examiner disagrees. Applicant asserts “the claims generate new bundles based upon historical transaction data and provide recommendations to a user for a bundle in an unconventional manner”. As made clear by the courts, the “novelty” of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." See MPEP 2106.05(I). Applicant additionally asserts “bundling is a very useful tool to get people to 













Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELISA H YANG/Examiner, Art Unit 3625

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625